Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

RigNet, Inc. 2010 Omnibus Incentive Plan

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between RigNet, Inc. a Delaware corporation (the “Company”),
and ###PARTICIPANT_NAME### (the “Participant”) effective as of ###GRANT_DATE###
(the “Grant Date”), pursuant to the RigNet, Inc. 2010 Omnibus Incentive Plan
(the “Plan”), a copy of which previously has been made available to the
Participant and the terms and provisions of which are incorporated by reference
herein. For purposes of this Agreement, “Employer” means the Company or
Affiliate of the Company that employs the Participant on the applicable date.

WHEREAS, the Company desires to grant to the Participant the Restricted Stock
Units (“RSUs) covering shares of the Company’s common stock, $0.001 par value
per share, specified herein, subject to the terms and conditions of this
Agreement (the “Award”); and

WHEREAS, the Participant desires to have the opportunity to hold the RSUs
subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.

Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:

 

  a.

“Forfeiture Restrictions” shall mean the prohibitions and restrictions set forth
herein with respect to the sale or other disposition of the RSUs issued to the
Participant hereunder and the obligation to forfeit and surrender such RSUs to
the Company.

 

  b.

“Period of Restriction” shall mean the period during which RSUs are subject to
Forfeiture Restrictions.

 

  c.

“RSUs” shall mean the restricted stock units represented under this Agreement.

 

  d.

“Cause” is defined as any of the following: (i) the Participant’s plea of guilty
or nolo contendre, or conviction of a felony or a misdemeanor involving moral
turpitude; (ii) any act by the Participant of fraud or dishonesty with respect
to any aspect of Company’s business including, but not limited to, falsification
of Company records; (iii) Participant’s failure to perform his duties (other
than by reason of an illness or a disability); (iv) Participant’s engagement in
misconduct that is materially injurious to the



--------------------------------------------------------------------------------

  Company (monetarily or otherwise); (v) Participant’s breach any
confidentiality, noncompetition or non-solicitation obligations to the Company;
Participant’s commencement of employment with an unrelated employer;
(vii) material violation by Participant of any of the Company’s written
policies, including but not limited to any harassment and/or non-discrimination
policies; (viii) Participant’s gross negligence in the performance of his or her
duties.

 

  e.

“Good Reason” means (i) a material adverse change in Participant’s position,
authority, duties or responsibilities, (ii) a reduction in the Participant’s
base salary or the taking of any action by the Company that would materially
reduce the Participant’s target bonus opportunities, (iii) a diminution of the
Participant’s employee benefits (including but not limited to medical, dental,
life insurance and long-term disability plans) or (iv) the relocation of the
principal executive offices by more than 50 miles from where such offices are
located. Capitalized terms not otherwise defined in this Agreement shall have
the meanings given to such terms in the Plan.

 

2.

Grant of RSUs. Effective as of the Grant Date, the Company shall cause to be
issued in the Participant’s name ###TOTAL_AWARDS### RSUs.

 

3.

Transfer Restrictions. The RSUs granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of. Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, any
shares of the Stock granted hereby upon vesting of the RSUs (the “Shares”) may
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws. The Participant also agrees that
the Company may (a) refuse to cause the transfer of the Shares to be registered
on the applicable stock transfer records of the Company if such proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares. The Shares are registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8. A Prospectus describing
the Plan and the Shares is available from the Company.

 

4.

Vesting.

 

  a.

The RSUs that are granted hereby shall be subject to the Forfeiture Restrictions
during the Period of Restriction. The Forfeiture Restrictions shall lapse as to
the RSUs that are awarded hereby in accordance with the following schedule,
provided that the Participant’s employment with the Company and its subsidiaries
has not terminated prior to the applicable lapse date:

###VEST_SCHEDULE_TABLE###



--------------------------------------------------------------------------------

  b.

Upon the lapse of the Forfeiture Restrictions with respect to the RSUs granted
hereby the Company shall cause to be delivered to the Participant a stock
certificate representing the Shares, and such Shares shall be transferable by
the Participant (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

  c.

If the Participant ceases to be employed by the Company or an Affiliate for any
reason before the applicable lapse date including due to the death or Disability
of the Participant, the Forfeiture Restrictions then applicable to the RSUs
shall not lapse and all the RSUs then subject to the Forfeiture Restrictions
shall be forfeited to the Company on the date the Participant ceases to be
employed by the Company or an Affiliate. If the Participant breaches, before the
applicable lapse date, any non-competition, confidentiality, restrictive
covenant or other similar agreement with the Company to which the Participant is
subject, the Forfeiture Restrictions then applicable to the RSUs shall not lapse
and all the RSUs then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date the Participant breaches such agreement or covenant.

 

  d.

Notwithstanding the foregoing provisions of this Section 4, if a Corporate
Change (as defined by the Plan) occurs and the Participant’s employment is
terminated by the Company or an Affiliate without Cause or by the Participant
for Good Reason, and the Participant’s date of termination occurs (or in the
case of the Participant’s termination of employment for Good Reason, the event
giving rise to Good Reason occurs) within twelve (12) months following the
Corporate Change, all unvested RSUs shall automatically become 100% vested on
the Participant’s ‘s date of termination.

 

5.

Capital Adjustments and Reorganizations. The existence of the RSUs shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

6.

Covenant Not To Compete; Solicit or Disclose Confidential Information.

 

  a.

Participant acknowledges that he or she is in possession of and has access to
confidential information, including material relating to the business, products
and/or services of the Company and that he or she will continue to have such
possession and access during employment by the Company. The Participant also
acknowledges that the Company’s business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Participant agrees that as partial consideration for the RSUs granted herein
that should the Participant engage in any “Detrimental Activity,” as defined
below, at any time during his or her employment or during a period of one year
following his or her termination, the Company shall be entitled to: (i) recover
from the Participant the value of any portion of the RSUs that has been paid;
(ii) seek injunctive relief against Participant pursuant to the provisions of
subsection (c) below; (iii) recover all damages, court costs, and attorneys’
fees incurred by the Company in enforcing the



--------------------------------------------------------------------------------

  provisions of this Agreement, and (iv) set-off any such sums to which the
Company is entitled hereunder against any such sum which may be owed to the
Participant by the Company.

 

  b.

“Detrimental Activity” for the purposes hereof, other than with respect to
involuntary termination without Cause, termination in connection with or as a
result of a Corporate Change (as defined by the Plan), or termination for Good
Reason, shall include: (i) rendering services for any person or organization, or
engaging directly or indirectly in any business, which is or becomes competitive
with the Company or any Affiliate; (ii) disclosing to anyone outside the Company
or any subsidiary, or using in, other than the Company’s or any Affiliate’s
business, without prior written authorization from the Company or any Affiliate,
any confidential information including material relating to the business,
products, or services of the Company or any Affiliate, acquired by the
Participant during employment with the Company or any Affiliate;
(iii) soliciting, interfering, inducing, or attempting to cause any employee of
the Company or any Affiliate to leave his or her employment, whether done on
Participant’s own account or on account of any person, organization, or business
which is or becomes competitive with the Company or any Affiliate, or
(iv) directly or indirectly soliciting the trade or business of any customer of
the Company or any Affiliate. “Detrimental Activity” for the purposes hereof
with respect to involuntary termination without Cause, termination in connection
with or as a result of a Corporate Change, or termination for Good Reason, shall
include only part (ii) of the preceding sentence.

 

  c.

Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Participant agrees that the foregoing covenants
may be enforced by the Company in the event of breach by him/her by injunction
relief and restraining order, without the necessity of posting a bond, and that
such enforcement shall not be the Company’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company.

 

  d.

The covenants and provisions of this Section 6 are severable and separate, and
the unenforceability of any specific covenant or provision shall not affect the
enforceability of any other covenant or provision. Moreover, in the event any
arbitrator or court of competent jurisdiction shall determine that the scope or
time set forth are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent which the panel or court
deems reasonable, and this Agreement shall thereby be reformed.

 

  e.

Each of the covenants in this Section 6 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Participant against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants or provisions.



--------------------------------------------------------------------------------

7.

Tax Withholding. To the extent that the receipt of the RSUs or the lapse of any
Forfeiture Restrictions results in income to the Participant for federal, state
or local income, employment or other tax purposes with respect to which the
Company or any Affiliate has a withholding obligation, the Participant shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company or any Affiliate may require to meet its
obligation under applicable tax laws or regulations, and, if the Participant
fails to do so, the Company is authorized to withhold from the Shares granted
hereby or from any cash or stock remuneration then or thereafter payable to the
Participant in any capacity any tax required to be withheld by reason of such
resulting income.

 

8.

No Fractional Shares. All provisions of this Agreement concern whole Shares. If
the application of any provision hereunder would yield a fractional share, such
fractional share shall be rounded down to the next whole share if it is less
than 0.5 and rounded up to the next whole share if it is 0.5 or more.

 

9.

Employment Relationship. For purposes of this Agreement, the Participant shall
be considered to be in the employment of the Company and its Affiliates as long
as the Participant has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

 

10.

Not an Employment Agreement. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between the Participant and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Participant for any period of time.

 

11.

Legend. The Participant consents to the placing on the certificate for the
Shares an appropriate legend restricting resale or other transfer of the Shares
except in accordance with all applicable securities laws and rules thereunder.

 

12.

Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Participant at the Participant’s residential
address indicated in the Company’s records, or at such other address and number
as a party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.



--------------------------------------------------------------------------------

13.

Amendment and Waiver. Except as otherwise provided herein or in the Plan or as
necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Participant. Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Participant. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same. No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

 

14.

Governing Law and Severability. The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

 

15.

Successors and Assigns. Subject to the limitations which this Agreement imposes
upon the transferability of the RSUs granted hereby, this Agreement shall bind,
be enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Participant, the Participant’s permitted assigns, executors,
administrators, agents, legal and personal representatives.

 

16.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original for all purposes but all of which taken together
shall constitute one and the same instrument.

 

17.

Recoupment. If the Participant is subject to the Company’s clawback policy (the
“Policy”), the Participant agrees that the Award is subject to the terms of such
clawback policy, as may be amended from time to time.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has accepted this
Agreement, all effective as of the date first above written.



--------------------------------------------------------------------------------

RIGNET, INC.

###PICKETT###

Steven E. Pickett

CEO & President